ERVIN, Judge,
dissenting.
I concur in the majority’s disposition of this cause on all grounds stated except that relating to the question of whether the Commission’s action violates the ex post facto clause of both the state and federal constitutions. In so doing, I adopt the views stated by Judge Shivers’ dissenting opinion in May v. Florida Parole and Probation Commission, 424 So.2d 122 (Fla. 1st DCA, 1982). At the very minimum I would certify the same question certified by the majority in May as one of great public importance.